Per Curiam.

Respondent was convicted on April 20, 1967, in the Supreme Court,' New York County, of two crimes constituting felonies, namely, conspiracy to commit the crime of extortion and attempt to commit the crime of extortion. Respondent was ipso facto disbarred by the conviction, notwithstanding that he has appealed therefrom, and his name should be struck from the roll of attorneys (Judiciary Law, § 90, subd. 4; Matter of Ginsberg, 1 N Y 2d 144; Matter of Barash, 20 N Y 2d 154).
Botein, P. J., Stevens, Tilzer, McNally and McGtvern, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.